ORDER
This is an appeal of an order granting respondent’s motion for a jury trial under Rule 39(b), SCRCP. Appellants assert the order is directly appealable because it deprives them of a mode of trial to which they are entitled as a matter of law. We disagree.
A party’s failure to make a timely demand for a jury trial does not mean the opposing party acquires a right to have, as a matter of law, a non-jury trial. A ruling on a Rule 39(b) motion is within the discretion of the judge and is interlocutory and not directly appealable. See Rowe Furniture Corp. v. Carolina Wholesale Furniture Co., Inc., 292 S.C. 575, 357 S.E. (2d) 725 (Ct. App. 1987). Accordingly, this appeal is dismissed without prejudice.
It is so ordered.